Mr. Presiding Justice O’Connor specially concurring: I agree with what is said in the foregoing opinion but I go farther and say that since the jury found defendant was guilty of no negligence and since no argument is made in the briefs that such finding is unwarranted, it is obvious defendant could not be guilty of wilfulness or wantonness. The term “wanton” expresses a reckless disregard of consequences. Schoenbacher v. Kadetshy, 290 Ill. App. 28. It connotes a greater degree of negligence than ordinary negligence. Walldren Express & Van Co. v. Krug, 291 Ill. 472. If defendant was not guilty of the lesser offense, obviously he was not guilty of the greater.